201 F.3d 970 (7th Cir. 2000)
GEORGE W. SCHMIDT,    Plaintiff-Appellant,v.KENNETH S. APFEL,  Commissioner of Social Security, Defendant-Appellee.
No. 98-3380
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 6, 1999Decided January 20, 2000Rehearing and Rehearing En Banc Denied March 24, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 912--Ruben Castillo, Judge.
Before BAUER, DIANE P. WOOD, and EVANS, Circuit  Judges.
EVANS, Circuit Judge.


1
George W. Schmidt appeals  the district court's decision upholding the  denial of his application for social security  disability benefits. Schmidt argues that the  Commissioner's determination is not supported by  substantial evidence.


2
Schmidt was born in 1925. After graduating from  college in 1954 he began a career which saw him  become a senior vice-president at Montgomery  Ward, the manager of the Singer Company's North  American operations, C.E.O. of the Duplan  Corporation, and the owner of his own consulting  business. In 1986 he stopped working due to the  health problems which form the basis of his  social security disability claim.


3
Schmidt suffers from coronary artery disease,  high blood pressure, angina, minimal bilateral  carpal tunnel syndrome, osteoarthritis, and the  residual effects of a transient ischemic  attack.1 He also cannot handle stress well  because of emotional problems that include  obsessive-compulsive disorder.


4
Based on this cocktail of maladies Schmidt has  twice filed for disability insurance benefits.  His initial 1986 application was finally denied  after he unsuccessfully appealed to this court  and the Supreme Court denied certiorari. See  Schmidt v. Sullivan, 914 F.2d 117 (7th Cir.  1990), cert. denied, 502 U.S. 901 (1991).  Schmidt's second application was twice denied and  remanded before an administrative law judge  issued the exhaustive 31-page, single-spaced  opinion that the Commissioner adopted and we now  review.


5
In the opinion the ALJ first determined that  Schmidt's heart problems left him able to perform  light work. He then found that while Schmidt's  psychological maladies rendered him unable to  continue in the extremely stressful positions he  once held--the interaction of Schmidt's physical  and psychological infirmities put him at risk of  suffering a stroke or heart attack if he were  placed in extremely stressful situations--he  could still handle a number of easily obtainable  low-stress jobs. Thus, since none of his  illnesses automatically qualified him for  disability under the statute and he could find  work given his condition, the ALJ denied  Schmidt's claim.


6
Once this ruling became the Commissioner's final  decision, Schmidt filed an appeal in district  court. In yet another exhaustive opinion (this  one 40 pages long, but double-spaced), Judge  Ruben Castillo rejected the appeal. Schmidt now  asks that we, too, review the ALJ's decision.


7
We will uphold an ALJ's decision if it is  reached under the correct legal standard and if  it is supported by substantial evidence. See  Scivally v. Sullivan, 966 F.2d 1070, 1075 (7th  Cir. 1992). We must examine the entire record,  but we cannot reweigh the evidence or substitute  our own judgment for that of the ALJ. See  Schroeter v. Sullivan, 977 F.2d 391, 394 (7th  Cir. 1992). If reasonable minds can differ as to  whether Schmidt is disabled, we must uphold the  decision under review. See Brooks v. Chater, 91 F.3d 972, 978 (7th Cir. 1996).


8
Schmidt raises a host of issues on appeal.  After examining the record, we conclude that  Schmidt's contentions were very ably handled by  Judge Castillo in the district court. See Schmidt  v. Callahan, 995 F. Supp. 869 (N.D. Ill. 1998).  Thus, rather than retrace his steps we limit our  discussion to two issues. Any claims we do not  specifically address are denied, as we believe  they were properly addressed in the district  court.


9
That said, our review begins with the assertion  that the ALJ did not properly evaluate the impact  of Schmidt's age2 on his ability to find new  work. Schmidt correctly notes that because he was  close to retirement age during the period for  which he seeks disability, the ALJ needed to  determine that his skills were both "readily  transferable" and "highly marketable" to avoid  finding Schmidt disabled. Tom v. Heckler, 779 F.2d 1250 (7th Cir. 1985). Schmidt does not  contest that the ALJ made both findings, but he  asserts that the judge incorrectly defined the  terms to mean the same thing. Schmidt states that  in conflating the two, the ALJ adopted a  definition of "highly marketable" put forth by  the Commissioner, see Acquiescence Ruling AR-95-  1(6), 1995 WL 259486 (S.S.A.), that conflicts  with the definitionwe adopted in Tom. Because,  according to Schmidt, this constituted legal  error, we must overturn the ALJ's decision.


10
Schmidt's argument hits one immediate wall: we  did not define "highly marketable" in Tom.  Instead, we merely held that the ALJ needed to  consider whether an applicant over 60 possessed  skills that were highly marketable in addition to  skills which were readily transferable. Tom, 779 F.2d at 1256-1257. As Schmidt does not contest  that the ALJ made this finding, his reliance on  Tom's holding is misplaced.


11
Nevertheless, without defining "highly  marketable," Tom did suggest that the term  referred to something more than simply readily  transferable skills. Id. at n.11. Some other  circuits have since built on this suggestion,  holding that for an applicant's skills to be  highly marketable they must be so sought after  that they compensate for the disadvantage of  looking for work at an old age. See, e.g.,  Preslar v. Secretary of Health and Human Servs.,  14 F.3d 1107, 1113 (6th Cir. 1994). Schmidt  believes that accepting this definition should  compel us to overturn the ALJ's decision. If this  is correct, then our determination of Schmidt's  appeal would turn on whether the ALJ applied the  right definition of "highly marketable."


12
But this is not the case. At the hearing, a  vocational expert (VE) testified that Schmidt's  skills were highly marketable because despite his  age he would "enjoy an advantage over most other  applicants" in his search for employment. As this  testimony provides substantial evidence in  support of the ALJ's finding that Schmidt's  skills were highly marketable no matter which  definition of the term we use, we find that the  ALJ amply fulfilled his duties and leave the  question of the exact meaning of the term "highly  marketable" to a case that demands its answer.


13
Schmidt next argues that the ALJ committed  legal error by failing to consider (and credit)  the testimony of Dr. John M. Williams, who  Schmidt presented as a VE to testify whether his  (Schmidt's) skills were "transferable." Schmidt  points to the ALJ's statement that "Dr. Williams,  as he is prone to do, . . . exceeded his field of  expertise" to support an assertion that the ALJ  harbored a prior bias that skewed his evaluation  of the offered testimony. Because of this bias,  Schmidt asserts the ALJ inappropriately failed to  either give weight to Dr. Williams' opinions or  to explain why he ignored them.


14
This argument misstates the record. The ALJ's  opinion makes clear that he only excluded from  consideration those portions of Dr. Williams'  testimony in which he overstepped his role and  rendered opinions about Schmidt's physical  ability to continue to work. This ruling was not  inappropriate. The ALJ is under no duty to  respect expert opinions that are given outside a  witness' field of expertise.


15
The ALJ's decision, as more fully discussed in  Judge Castillo's thorough opinion which is  reported at 995 F. Supp. 869 (N.D. Ill. 1998),  was supported by substantial evidence. Therefore,  we affirm the judgment of the district court.



Notes:


1
 A transient ischemic attack is a neurologic  abnormality of sudden onset and short duration  that reflects dysfunction in the arteries  supplying the brain with blood. The Merck Manual  of Diagnosis and Therapy 1420-21 (Mark H. Beers  & Robert Berkow eds., 17th ed. 1999).


2
 Schmidt was 61 in 1986. He's 75 in this, the year  2000.